COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                 No. 08-19-00211-CV
                                                  §
                                                                    Appeal from the
  IN THE INTEREST OF B.A.L.C,                     §
                                                                  388th District Court
  A Minor Child.                                  §
                                                               of El Paso County, Texas
                                                  §
                                                                (TC# 2014DCM5955)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on Appellee’s motion to dismiss the appeal for lack of

jurisdiction and concludes the motion should be granted and appeal should be dismissed for want

of jurisdiction, in accordance with the opinion of the Court. We therefore dismiss the appeal for

want of jurisdiction. Costs of this appeal are taxed against Appellants. See TEX.R.APP.P. 42.1(d).

This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.